El Juez Asocíalo1 Señor Todd, Jr.,
emitió la opinión del tribunal.
Los peticionarios, quienes constituyen la Junta de Plani-ficación, Urbanización y Zonificación de Puerto Rico, solici-tan se anule una orden dictada por el juez recurrido en el caso número R-7155 de Juan Valide juli Rodríguez v. la Junta de Planificación de P. B., sobre nulidad de actuaciones, fija-ción de fianza y otros extremos, a virtud de la cual se fijó una fianza de $25,000 a favor de El Pueblo de Puerto Rico para garantizar la terminación de cierta urbanización que realiza el demandante y se autorizó al demandante a vender e ins-cribir los solares del 1 al 366 del Plano de Inscripción, orde-nándose al Registrador de la Propiedad de San Juan a ins-cribir dicho plano excepto las áreas libres no urbanizadas las cuales no deberán ser objeto de venta ni de inscripción. Los hechos, brevemente expuestos, son los siguientes:
Juan Valide juli Rodríguez radicó el 21 de noviembre de 1945 una demanda en la Corte de Distrito de San Juan contra la Junta de Planificación, Urbanización y Zonificación de Puerto Rico, a la cual nos referiremos en adelante como la Junta, en la que alegó que es dueño de una finca de 75 cuer-das radicada en Río Piedras, que con el fin de urbanizarla hizo preparar un proyecto el que sometió a la Junta, la cual lo alteró, preparando el demandante nuevos planos de cons-trucción los cuales fueron aprobados por la Junta el 24 de agosto de 1945 autorizando la obra tan pronto el deman-dante obtuviera la aprobación del Servicio Insular de Acue-ductos y Alcantarillado, del Departamento de Sanidad y de la Autoridad de Fuentes Fluviales y que estas agencias in-sulares aprobaron dichos planos; que el demandante obtuvo dinero a préstamo para empezar la obra y la contrató con una firma de ingenieros p’or 1241,467.36 habiéndose comenzado la obra en 20 de septiembre de 1945 y para terminarse en 240 días; que debido a la magnitud de la obra el demandante se vió en la necesidad de vender solares de la finca para alie-*890gar fondos para dar frente a sus obligaciones y solicitó de la Jnnta la aprobación de nn plano de inscripción y la fijación de una fianza para garantizar el cumplimiento de la obra según el plano de construcción ya aprobado por la Junta; que la Junta celebró una vista el 22 de octubre de 1945 y el 2 de noviembre dictó resolución en la que dispuso (a) que el demandante tenía que prestar una fianza por la suma de $261,467.36 o sean unos $20,000 más que el montante del con-trato con la firma de ingenieros, (ó) que tenía que traspasar y ceder gratuitamente a El Pueblo de Puerto Rico 37,372.29 , metros cuadrados de terreno de la finca integrados por las áreas no urbanizadas, a pesar de que ya El Pueblo de Puerto Rico había tomado más de doce cuerdas o sea' unos 48,000 metros cuadrados para vías públicas como la variante Río Piedras-La Muda y "sin considerar que del terreno restante se han dedicado a calles más del 25 por ciento; (c) que el demandante tenía que arreglar ciertas disputas con determi-nados dueños de solares vendidos, problemas éstos que no son de la incumbencia de la Junta y sobre los cuales, no tiene jurisdicción; que tal resolución es nula e ilegal (1) porque la fianza exigida es excesiva-, injusta e irrazonable; (2) que las tres condiciones son extrañas al único asunto sometido a la Junta o sea la fijación de fianza y (3) porque intenta privar al demandante de su propiedad para uso público sin la debida compensación. El demandante solicitó de la Corte que se fi-jara una fianza razonable, que decretara la nulidad del artículo 37 del Reglamento de la Junta en cuanto fija un mínimum para la separación y dedicación para fines públicos de terre-nos en propiedades urbanizadas dejando a la Junta fijar el máximum que desee privando así al ciudadano de su propie-dad sin la debida compensación, decretando la nulidad de la resolución de la Junta de noviembre 2 de 1945.
Con la demanda el demandante radicó una moción solici-tando se fijara por la corte una fianza de ejecución provisional y autorizando la inscripción en el Registro de la Propie-*891dad de San Juan del plano de inscripción a los fines de proceder a la venta de solares de la urbanización.
El 28 de noviembre de 1945 la corte inferior dictó la orden a que hacemos referencia en el primer párrafo de esta opinión y los peticionarios, dos meses después, o sea el 28 de enero de 1946 radicaron ante esta corte tina solicitad, bajo la Ley ■núm. 32 de 1943 (pág. 85), alegando que la orden dictada es nula (1) porque la corte inferior no tenía jurisdicción para dictarla de acuerdo con el artículo 26, párrafo tercero, de la Ley núm. 213 de 1942 ((1) pág. 1107) enmendado por la Ley núm. 155 de 1943 (pág. 489); (2) porque no tenía ju-risdicción para dictar dicha orden ex parte de acuerdo con la Eegla 15 de las Eeglas de Enjuiciamiento Civil; (-3) que aun teniendo jurisdicción procedió indebidamente o cometió abuso de discreción al dictarla sin haber citado a la Junta para oírla y (4) que la demanda ni la moción exponen hechos para constituir una causa de acción que justificara a la corte inferior a expedir la orden que tiene el efecto de un injimction mandatorio dirigido al Eegistrador de la Propiedad.
Expedimos el auto solicitado y suspendimos el efecto de la orden recurrida durante la tramitación del presente re-curso. Oímos a las partes el 4 de marzo y les concedimos término adicional para radicar alegatos escritos, lo que han hecho.
El interventor, demandante en la corte inferior, sostiene que debemos anular el auto expedido (1) porque la Junta no solicitó de la corte inferior la reconsideración de su orden y no le ha ofrecido una oportunidad para considerar y resolver las contenciones que ahora presenta ante esta Corte y cita los casos de Madera v. Campillo, Juez, 30 D.P.R. 163; National City Bank of New York v. Corte, 45 D.P.R. 777, y Las Monjas Corp. v. Corte, 40 D.P.R. 294; (2) porque la corte inferior tenía jurisdicción para conocer del casó principal y para dictar la orden recurrida y (3) porque teniendo juris-dicción no abusó de su discreción al dictarla.
*892Consideraremos en primer término la cuestión jurisdic-cional.
Sostiene la Junta que de acuerdo con el último pá-rrafo del artículo 26 de la Ley núm. 213 de 1942, la única corte en Puerto Rico con jurisdicción para revisar una decisión de la Junta es esta Corte Suprema. Dicho artículo, en su párrafo tercero, dispone:
“Cualquier parte interesada en la aprobación, denegación y desaprobación de un plano de lotiñcaeión, o en la expedición o dene-gación de un permiso de construcción, sanitario, o de usos de edificios o terrenos, contra la cual una petición de revisión baya sido presen-tada y sobre la misma haya rendido opinión la Junta de Planificación, Urbanización y Zonificaeíón de Puerto Rico o la Junta de Apelaciones de Planificación, Urbanización y Zonificaeíón, según sea el caso, podrá presentar’, dentro del término de quince (15) días con posterioridad a- la notificación de la misma, copias certificadas de cualesquiera tales decisiones o acciones para su revisión ante, la Corte Suprema de puerto Rico; Disponiéndose, ■ que dicha revisión ante la Corte Su-prema podrá concederse solamente sobre cuestiones de derecho.”
Arguye la Junta que la Corte inferior “en efecto revisó la actuación de la Junta al disponer en su orden de noviem-bre 28 de 1945 la fijación de fianza en una cuantía menor de la señalada por dicha Junta así como al ordenar la inscrip-ción del plano y autorizar la venta e inscripcción de solares, cosa que la Junta demandada había denegado y condicionado al cumplimiento de ciertos requisitos.”
Por su parte el interventor sostiene que en dicha resolu-ción la Junta no aprobó ni desaprobó el plano de lotifiea-ción pues la Junta ya había aprobado dicho plano por reso-lución de agosto 24 de 1945 al aprobar los planos de cons-trucción, que constituye, según el artículo 43 del Reglamento de la Junta, “la aceptación oficial de que el projmeto está acorde con este-Reglamento”; que lo que tenía la Junta ante sí era una solicitud para fijar fianza garantizando la termina-ción de la urbanización a los fines de aprobar los planos de inscripción y permitir la venta de solares, y que en la resolu-*893ción. de dicha solicitud la Junta incorporó la' condición de que el demandante tiene que transferir gratuitamente a El Pueblo de Puerto Pico las áreas libres de la urbanización, condición ésta que no se incorporó en la resolución aprobando los Planos de Urbanización; y sostiene, por último, que el párrafo tercero del artículo 26, supra, “claramente no concede un recurso de revisión ante esta Corte 'Suprema de una resolución de la Junta dictada a virtud del artículo 9 del Reglamento sobre fianza de ejecución en relación con un pro-yecto de urbanización previamente aprobado jjor la Junta.”
El artículo 9 del Reglamento dé la Junta dispone:
“Los planos de Inscripción no se aprobarán hasta tanto se hayan terminado todas las explanaciones, callos, instalaciones, y demás obras de urbanización, o hasta que el urbanizador preste una fianza de eje-cución, garantizando la terminación de tales obras dentro del término fijado por la Junta. No se levantará ningún edificio, ni se venderá o arrendará ningún terreno, ni se expedirá permiso para uso de 'te-rreno ■; o para edificaciones, hasta tanto ios Planos de Inscripción hayan sido aprobados y registrados. Las fianzas de ejecución se pres-tarán en la forma prescrita por el Procurador General de Puerto Rico, y satisfactoria al Tesorero de Puerto Rico.”
Y los artículos 43 y 48 del mismo reglamento definen los Planos de Construcción y de Inscripción, respectivamente, en esta forma:
“Artículo 43. — Definición.—Los Planos de Construcción se defi-nen aquí como una serie de mapas, dibujo; y documentos, mediante los cuales se presenta a la Junta, para su aprobación, el plan del urbanizador. Esta aprobación constituye, la aceptación oficial de que el proyecto está acorde con este Reglamento. Una vez aprobados, los Planos de Construcción servirán de ba' e para la preparación de los Planos de Inscripción.
“Los dibujos incluidos en los Planos de Construcción se podrán hacer a lápiz, siempre y cuando que las copias que de ellos se obtengan sean legibles.”
“Articulo 48. — Definición.—Los Planos de Inscripción se defineu aquí como una serie de mapas, dibujos y documentos, mediante los cuales se presenta el plan del urbanizador, para su inscripción y *894archivó. Estos corresponderán, en todas sus partes, a los Planos de Construcción y a la construcción que representan. Los Planos de Inscripción se someterán a la Junta, y luego de su aprobación defi-nitiva por ésta, el urbanizador procederá a presentarlos en el Registro, de Planos de Lotificación para su inscripción y archivo.
“Los dibujos .que incluyen los Planos de Inscripción se harán en forma clara y legible, en tinta negra, y en tela o papel de calcar.”
Tenemos, por lo tanto, que si bien los Planos de Inscrip-ción tienen que “corresponder en todas sus partes” a los Planos de Construcción, antes de que la Junta pueda apro-bar los de Inscripción, el urbanizador tiene que haber ter-minado las explanaciones, calles, instalaciones y demás obras de urbanización o prestar una fianza de ejecución garanti-zando la terminación de tales obras dentro del término fijado por la Junta, según dispone el artículo 9 del Reglamento, supra, el cual dispone además que no se venderá ó arren-dará ningún terreno hasta tanto los Planos de Inscripción hayan sido aprobados y registrados.
Esta disposición del artículo 9 del Reglamento está en consonancia con el artículo 24 de la ley, pero es este artículo el que demuestra que no fue la intención legislativa conce-der carácter de finalidad a los planos de construcción (1) hasta tanto la Junta hubiere aprobado el plano' de lotificación y autorizado su inscripción en' el registro correspondiente. El artículo 24, en lo pertinente, dispone:
“Lotificaciones. — A partir de la fecha de vigencia de los regla-mentos aplicables para lotificaciones según se dispone en el artículo 10 en la presente, no se hará en Puerto Rico ninguna lotificación de terrenos y no se aceptará para registrarlo ningún plano de lotificación de terrenos, ni se levantará ningún edificio, ni se venderá o arren-dará ningún terreno en áreas urbanas o para urbanizaciones, ni se expedirá ningún permiso, excepto cuando y hasta dónde, se cumplan dichos reglamentos y hayan sido finalmente aprobados de acuerdo *895con los mismos por la Junta; Disponiéndose, sin embargo, que la Junta, a su discreción, podrá ¿probar la venta o arrendamiento de terreno en lodficaeiones sólo después de su aprobación preliminar por la Junta, para ‘hacer lo cual ésta queda por la presente auto-rizada. ...”
Bajo los hechos concurrentes en este caso, creemos que la cuestión a resolver no es si podía la Junta, después de aprobado el Plano de Construcción y ya en el trámite de la aprobación del Plano de Inscripción fijando la fianza correspondiente, señalar su cuantía y además imponer otras condiciones no incluidas en la aprobación del Plano de Construcción, (2) sino que la cuestión a resolver es si al actuar la Junta en dicha forma, su decisión o acción es una de las mencionadas en el artículo 26, supra, cuya revisión debió solicitarse de esta Corte Suprema y no de la corte inferior.
Si examinamos dicho artículo 26 con detenimiento veremos que, como admite el interventor, su redacción es bastante confusa. Creemos, sin embargo, que la interpretación limi-tada y estricta que le da en el sentido de que la resolución de la Junta, dictada el 2 de noviembre de 1945, fijando la cuantía* de la fianza e imponiendo otras condiciones para la aprobación final del plano de inscripción como requisito pre-vio para autorizar la venta de solares del interventor, no está incluida entre las decisiones o acciones de la Junta a que se refiere dicho artículo 26, no debe prevalecer. La resolución de la Junta tuvo el efecto de denegarle al interventor la apro-bación final del plano de lotificación a que se refiere el artículo 24 de la ley. Sin dicha aprobación el interventor no podía ni inscribir dicho plano ni vender solares. Tanto si la fianza exigida era excesiva como si las nuevas condiciones impues-tas al interventor eran o no legales, constituyen una de las “decisiones o acciones” de la Junta en relación con la aproba-ción final de la lotificación o urbanización que el interventor, *896como parte interesada, había solicitado, a que se refiere el último párrafo del artículo 26, supra. El hecho de que este artículo no mencione expresamente que la fijación por la Junta de la lianza autorizada en el artículo 9 del Reglamento, sea una de las “decisiones o acciones'’ revisables rúnicamente por este Tribunal, no significa que no esté incluida entre dichas decisiones o acciones si dicho trámite sobre fijación de fianza es un requisito previo para la aprobación final del plano de lotificación y su inscripción en el registro, como requisitos previos a la venta de solares de la urbanización.
Somos'de opinión que no fué la intención legislativa auto-rizar dos procedimientos legales para revisar las decisiones o actuaciones de la Junta, a saber, uno ante .este Tribunal y otro ante las cortes de distrito. Por el contrario una inter-pretación razonable del estatuto demuestra, a nuestro jui-cio, que la intención del legislador fué limitar las acciones judiciales a un solo foro, el de esta Corte Suprema, y aun en dichos casos limitar el alcance de la revisión a las cuestiones de derecho.

Procede por lo expuesto anular la orden recurrida por ca-recer la corte inferior de jurisdicción para dictarla.

El Juez Asociado Sr. Córdova se inhibió.

 Al aprobarse el 24 de agosto de 1945 por la Junta el plano de construcción del interventor, se hizo constar expresamente que “la aprobación de este Plano de Construcción, no autoriza la segregación y transferencia de los solares de este predio.”


 De acuerdo con el artículo 6 del Reglamento, la aprobación de los Planos de Construcción por la Junta “se considerará solamente como una aceptación del diseño en cuanto a su conformidad con este Reglamento.”